Citation Nr: 1206530	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  07-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease with chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing conducted at the RO in Nashville, Tennessee in July 2009.  A copy of the hearing transcript is of record.  Also on file is a transcript of a hearing held before a Decision Review Officer (DRO) at the RO in Nashville, Tennessee in August 2008.

This case was previously before the Board in October 2009 at which time the increased rating claims for bilateral knee disabilities were remanded.  A review of the file reflects that there has been substantial compliance with the actions requested in that remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The Board notes that in July 2011, the VA received a motion to review a final Board decision issued on October 21, 2009.  Under 38 C.F.R. § 20.1405(a), a motion may not be assigned to any Member (Veterans Law Judge) who participated in the decision that is the subject of the motion.  The undersigned Veterans Law Judge did participate in the October 2009 Board decision at issue.  Accordingly, the Veteran's CUE motion will be addressed in a separate action and by a Veterans Law Judge other than the undersigned.  The Board also observes that additional evidence accompanied that motion, which is not pertinent to the claims on appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is manifested by findings of pain without evidence of arthritis, and without the following manifiestations: additional functional loss due to pain, weakness, incoordination or fatigue so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more; recurrent subluxation or instability; or frequent episodes of locking and effusion into the joint.

2.  The Veteran's service-connected left knee condition is manifested by findings of arthritis with pain, but without: additional functional loss due to pain, weakness, incoordination or fatigue so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more; recurrent subluxation or instability; or frequent episodes of locking and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for chondromalacia of the right knee have not been met.  38 C.F.R. §§ 4.3, 4.7, 4.71(a), 4,40, 4.45, and 4.71(a), including Diagnostic Codes 5260, 5261, 5257, 5258 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease with chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71(a), 4,40, 4.45, 4.59, and 4.71(a), including Diagnostic Codes 5010, 5260, 5261, 5257, 5258 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the increased rating claims for bilateral knee disorders, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In May 2008, the Veteran was provided with such notice as well as the applicable rating criteria used for the evaluation of knee disabilities under 38 C.F.R. § 4.71a.  

The failure to provide such information prior to the initial adjudication of the claim in March 2006 is not prejudicial in this case and the essential fairness of the adjudication will not be affected because following the issuance of the aforementioned duty to assist letter in May 2008, the claims were readjudicated in Supplemental Statements of the Case issued in October 2008 and February 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Thus it is clear the Veteran had actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs.  Also on file are pertinent VA and private treatment records relating to the Veteran's knee disabilities.  VA examinations of the knees have been conducted during the course of the appeal period in 2006, 2007, and 2011 and there have been no allegations made to the effect that either evaluation is inadequate in any manner.  The file also contains statements and contentions made by the Veteran and his representative, as well as testimony provided at a Board video conference hearing held in July 2009.

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Moreover, there has been substantial compliance with the 2009 Board remand instructions and therefore no further remand is required.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, nor have either the Veteran or his representative suggested otherwise.

Factual Background

By rating action of March 2005, service connection was established for chondromalacia of the right knee, and for degenerative joint disease of the left knee with chondromalacia, each of which was assigned a 10 percent evaluation, effective from January 2005.  In November 2005, the Veteran filed increased rating claims for his bilateral knee disorders.

A private medical statement reflects that the Veteran was seen in August 2005 with complaints of bilateral knee pain, aggravated with running and climbing stairs.  It was reported that the pain was so severe that the Veteran had stopped running and tried to avoid climbing stairs.  The report indicated that the Veteran continued to have moderately severe knee pain, even with medication and decreased activities.  (This statement was received for the record for a second time in July 2009).  

A VA examination of the joints was conducted in February 2006 and the medical records were reviewed.  The Veteran reported that his knees were worse since last year and that after climbing 2 to 3 flights of stairs he had bilateral knee pain estimated as 4/10.  He also reported that his average pain was 2/10, and complained of popping in the right knee.  The report stated that the Veteran's walking tolerance was 200 yards and his standing tolerance was 10 to 15 minutes.  Range of motion of the knees was 0 to 135 bilaterally, with pain and guarding on extremes.  Tenderness and crepitus of the knees, but no edema, was noted.  X-ray films of the knees revealed a tiny osteophyte of the left knee and were otherwise normal.  The examiner stated that there was no addition limitation of motion due to fatigability, weakness, or repetitive motion.  A diagnosis of bilateral patellofemoral chondromalacia, with some evidence of patellar tendinitis made.  

A private CT scan report of December 2006 revealed findings of minor osteoarthritic changes in the patellofemoral compartment, as well as minimal joint effusion of the right and left knee.  

In a statement provided in April 2007, the Veteran stated that he took Ibuprofen every day to treat knee pain and inflammation.  He reported that the right knee cap popped and snapped and hurt more than the left.  Functional impairment on sitting, standing, squatting and activity was also reported.  

A VA examination of the knees was conducted in August 2007.  The Veteran reported having bilateral pain in the knees treated with Ibuprofen.  The report reflected that the Veteran was unable to walk more than 1/4 mile or stand more than a few minutes, and that he did not use assistive aids for walking.  Of the right knee, there were no symptoms of effusion, grinding, deformity, giving way, instability or stiffness, but weakness, crepitation, and pain were noted.  There were no reported episodes of dislocation, subluxation, or locking.  Gait was described as normal and weight-bearing was affected.  Range of motion testing of the right knee was from 0 to 100 (active) degrees with pain at 90 degrees, and no additional limitation of motion on repetitive use.  There were no reported flare-ups of joint disease and no evidence of ankylosis.  

Examination of the left knee revealed no symptoms of effusion, crepitation, grinding, deformity, giving way, instability or stiffness, but weakness and pain were noted.  There were no reported episodes of dislocation, subluxation, or locking.  Gait was described as normal and weight-bearing was affected.  Range of motion testing was from 0 to 125 (active) degrees with pain at 125 degrees, and no additional limitation of motion on repetitive use.  There were no reported flare-ups of joint disease and no evidence of ankylosis.  X-ray films were normal bilaterally except for minimal osteophyte formation in the left knee.  

Right knee chondromalacia and left knee chondromalacia with DJD were diagnosed.  The examiner indicated that the knee disorders did not have occupational effects, but had a severe effect on exercise and prevented participation in sports.  Otherwise functional impairment of the knee was described as mild (bathing, chores) to moderate (traveling, recreation, shopping).  

In August 2007, the Veteran provided additional information, noting that he was in continuous pain, could not run 100 yards without severe pain, and experienced constant right knee popping while walking.  

The Veteran presented testimony at a hearing held before a DRO at his local VARO in August 2008.  He felt that his knee conditions were more than 10 percent disabling as he had reduced his life activities by more than 10 percent due to knee problems and could not do what he use to do.  He reported having pain in the knees on standing, bending, sitting, lying in bed, and with flexion - even at 0 degrees.  He reported having instability of the knees, worse on the right side and manifested by knee popping.  

The Veteran also presented testimony at a Board videoconference hearing held in July 2009.  He stated that he was being treated by a private provider for knee problems and mentioned that the knees were last examined by VA in late 2007.  The Veteran stated that he knee conditions had become worse since last evaluated, as manifested by a reduction in activities.  The Veteran acknowledged having knee pain on climbing stairs, traveling, walking, lying in bed, and riding for extended periods.  He indicated that he was taking Ibuprofen and Glucosamine on a daily basis and noted that doctors had not yet recommended surgery, but were still treating the knee problems.  During the hearing, the Veteran mentioned that he experienced limitation of knee motion with pain; fatigue; and aggravation of the knee conditions on repetitive use, with symptomatology generally worse on the right side.  The transcript reflected that the Veteran had been employed as a mechanical engineer and documents that he retired after 30 years, but not due to disability.  The Veteran explained that he believed that an increased evaluation for his knee disabilities was warranted based on an overall reduction in efficiency and capabilities in excess of 10 percent.   

A VA examination of the joints was conducted in January 2010 and the claims folder was reviewed.  The report indicated that the Veteran began having knee problems during service, described as progressively worsening since that time.  Current medications were listed as Ibuprofen, Glucosamine and Hydrocodone, with fair response.  There was no history of hospitalizations or surgeries for the knee conditions and the Veteran denied using any assistive devices.  Right and left knee symptoms reportedly included pain and popping.  The Veteran also acknowledged having severe flare-ups of the knees with increased pain, occurring every 1 to 2 months.  The Veteran denied having right or left knee symptoms of: deformity; giving way; instability; stiffness; weakness; incoordination; decreased joint speed; dislocation; subluxation; locking; effusion; or inflammation.  The report reflected that the Veteran was unable to stand for more than a few minutes, and that he could walk for more than 1/4 mile, but less than a mile.   

On examination, gait was normal and there was no evidence of abnormal weight bearing.  Crepitus and tenderness of the right and left knees was noted.  There was no evidence of clicking, snapping, grinding or instability.  The examination was negative for evidence of patellar or meniscus abnormality, as well as for ankylosis.  Left knee range of motion was from 0 to 110 degrees with objective evidence of pain on motion and on repetitive motion testing.  Right knee range of motion was from 0 to 100 degrees with objective evidence of pain on motion and on repetitive motion testing.  There was no additional limitation of motion shown for either knee on repetitive motion testing.  X-ray films of the right knee revealed no evidence of joint effusion or degenerative joint disease (DJD).  X-ray films of the left knee revealed very tiny superior patellar spurring.  Right knee strain and very early DJD of the left knee were diagnosed.  

The 2010 VA examination report indicated that the Veteran was employed part-time as a consultant and had not lost any time from work due to knee problems during the past 12-months.  The examiner indicated that the knee disorders had a significant effect on the Veteran's usual occupation by virtue of pain.  It was further assessed that the knee conditions had a severe effect on exercise and prevented participation in sports.  Otherwise functional impairment of the knee was described as mild (chores) to moderate (traveling, recreation, shopping).  Pain with prolonged walking and standing was also noted. 

The file also contains a private medical statement of Dr. D.B., dated in January 2010.  The doctor mentioned that the Veteran had been seen in July and October 2009 for bilateral knee pain, with X-ray films having been taken in October 2009.  The doctor indicated that the X-ray films revealed no degenerative changes of the right knee and mild degenerative changes of the left knee.  It was noted that the Veteran had reported that his bilateral knee pain was persistent with no improvement.  

In a statement provided in February 2011, the Veteran correctly pointed out that the 2010 VA examination was not conducted at a VAMC in Asheville, as reflected by the February 2011 SSOC; (the VA examination was in fact conducted at a VAMC in Nashville, TN and it appears that the Veteran raised this issue as a matter of clarification).  He also noted that although noise or popping had not occurred upon the 2010 VA examination, such symptoms did occasionally occur.  He also endorsed having bilateral knee pain and explained that the knees were not at 90% of full capacity.  

Increased Rating - Analysis

The Veteran and his representative maintain that increased evaluations are warranted for service connected right and left knee disorders.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee disorder is currently evaluated under diagnostic codes (DC) 5010-5260.  The right knee disorder is currently evaluated under DC 5260.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

Under code 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Under code 5261, a noncompensable evaluation is warranted when extension is limited to 5 degrees; a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation is for assignment when extension is limited to 15 degrees.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II (2010).

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild and 20 percent when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In addition VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, General Counsel held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

	A.  Right Knee

The Veteran's right knee disability, characterized as chondromalacia has been evaluated as 10 percent disabling under Diagnostic Code 5260 for the entirety of the appeal period.

Throughout the appeal period, the preponderance of the evidence fails to reveal right knee arthritis.  In this regard, the Board acknowledges that December 2006 CT scan report of the right knee revealed indications of minor ostoarthritic changes in the patellofemoral compartment.  However, X-ray films conducted subsequently in August 2007 (VA), October 2009 (private ), and January 2010 (VA) were negative for right knee arthritis/degenerative joint disease.  

Although painful motion has been shown, range of motion testing conducted in 2006, 2007 and 2010, consistently revealed full extension of 0 degrees with some limitation of flexion, at worst reported as 100 degrees (when evaluated in 2007 and 2010).  The range of motion findings have not technically met the criteria for a noncompensable (i.e., 0 percent) rating under codes 5260 or 5261 at any point during the appeal period, much less the requirements for a compensable 10 percent rating under those codes.  The range of motion findings do not even arguably meet the criteria for the assignment of a 20 percent rating under codes 5260 or 5261, as the Veteran has no limitation of extension and there is no clinical evidence on file showing that his left knee flexion is limited to 30 degrees.  Essentially, a disability rating of 10 percent has been assigned and is warranted in the case in light of evidence of painful motion with additional functional loss due to pain, tenderness and crepitus as noted during the 2006, 2007 and 2010 VA examinations detailed above.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  

Even giving full consideration to the Veteran's complaints of pain and functional impairment, a disability rating higher than 10 percent is not warranted under 38 C.F.R. §§ 4.40, 4.45 and with consideration of the DeLuca factors.  A higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the currently assigned 10 percent.  Significantly, VA examinations have all shown that pain was only elicited at the end range on flexion.  Further, the VA examinations all found that range of motion remained the same on repetitive testing.  Specifically, VA examiners determined on three separate occasions during the appeal period (2006, 2007, and 2010) that there was no addition limitation of motion due to fatigability, weakness, or repetitive motion.  The Board further points out that while the Veteran endorses having symptoms of popping, there is no clinical evidence and the Veteran has provided no lay account, of any functional impairment associated with this symptom.  Hence, symptoms of popping do not provide any basis for the assignment of a higher evaluation.  Accordingly, the Veteran is already receiving the appropriate amount of compensation for the extent of his limited motion, pain, functional impairment, and the other DeLuca factors.

In addition, evidence pertinent to the appeal period does not reflect that the Veteran's right knee disability has been productive of even slight subluxation or instability.  On VA examination of 2007, there were no evident symptoms of giving way or instability and there were no reported episodes of dislocation, subluxation, or locking.  In hearing testimony provided in 2008, the Veteran reported having instability of the knees, worse on the right side.  However, the VA examination report of 2010 shows that the Veteran denied using any assistive devices and denied having right or left knee symptoms of giving way or instability.  In essence, throughout the appeal it has not been shown that the Veteran uses a brace, crutches, corrective shoes or any assistive device, and he has repeatedly denied experiencing any right knee instability on examinations.  Moreover, there have been no clinical indication of subluxation, dislocation or ligamentous instability of the right knee.  Therefore, the Board finds that a separate or increased evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257; See also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

In turning to the remaining Diagnostic Codes, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the right knee.  The Board notes that Diagnostic Code 5259 (removal of cartilage, semilunar, symptomatic) does not provide for a disability rating in excess of 10 percent.  Therefore, it is not applicable to this analysis.

With regard to Diagnostic Code 5258 (rating criteria for dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint), significantly, the Veteran denied having episodes of dislocation or locking on VA examinations of 2007 and 2010.  Therefore, the Board is unable to find that a 20 percent rating is warranted under this code.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  To this extent, lay testimony, symptoms and history associated with the right knee disability has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the right knee disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  

In sum, for the entirety of the appeal period extending from November 30, 2005, forward, the preponderance of the evidence supports the continuation of a 10 percent evaluation for a right knee disability.  As discussed herein, the Board has considered whether higher ratings might be warranted for any period of time since November 30, 2005.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the evidence does not demonstrate a worsening of the Veteran's right knee disability warranting the assignment of either a separate or higher rating.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

      B.  Left Knee

The Veteran's left knee disability, characterized as degenerative joint disease with chondromalacia has been evaluated as 10 percent disabling under Diagnostic Codes 5010-5260 for the entirety of the appeal period.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Throughout the appeal period, there has been evidence of left knee arthritis, as well as painful motion.  The Board observes that range of motion testing conducted in 2006, 2007 and 2010, consistently revealed full extension of 0 degrees with some limitation of flexion, at worst reported as 110 degrees (when evaluated in 2010).  The range of motion findings have not technically met the criteria for a noncompensable (i.e., 0 percent) rating under codes 5260 or 5261, much less the requirements for a compensable 10 percent rating under those codes.  The range of motion findings do not even arguably meet the criteria for the assignment of a 20 percent rating under codes 5260 or 5261, as the Veteran has no limitation of extension and there is no clinical evidence on file showing that his left knee flexion is limited to 30 degrees.  Essentially, a disability rating of 10 percent has been assigned and is warranted in the case in light of evidence indicative of arthritis with painful motion, and functional loss due to pain, tenderness and crepitus as noted during the 2006, 2007 and 2010 VA examinations detailed above.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  

However, even giving full consideration to the Veteran's complaints of pain on motion, a disability rating higher than 10 percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59, and with consideration of the DeLuca factors.  A higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the currently assigned 10 percent.  Significantly, VA examinations have all shown that pain was only elicited at the end range on flexion.  Further, the VA examinations all found that range of motion remained the same on repetitive testing.  Specifically, VA examiners determined on three separate occasions during the appeal period (2006, 2007, and 2010) that there was no addition limitation of motion due to fatigability, weakness, or repetitive motion.  The Board further points out that while the Veteran endorses having symptoms of popping, there is no clinical evidence and the Veteran has provided no lay account, of any functional impairment associated with this symptom.  Hence, symptoms of popping do not provide any basis for the assignment of a higher evaluation.  Accordingly, the Veteran is already receiving the appropriate amount of compensation for the extent of his limited motion, pain, functional impairment, and the other DeLuca factors.

In addition, evidence pertinent to the appeal period does not reflect that the Veteran's left knee disability has been productive of even slight subluxation or instability.  On VA examination of 2007, there were no evident symptoms of giving way or instability and there were no reported episodes of dislocation, subluxation, or locking.  In hearing testimony provided in 2008, the Veteran reported having instability of the knees, worse on the right side.  However, the VA examination report of 2010 shows that the Veteran denied using any assistive devices and denied having right or left knee symptoms of giving way or instability.  In essence, throughout the appeal it has not been shown that the Veteran uses a brace, crutches, corrective shoes or any assistive device, and he has repeatedly denied experiencing any left knee instability on examinations.  Moreover, there have been no clinical indication of subluxation, dislocation or ligamentous instability of the left knee.  Therefore, the Board finds that a separate or increased evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257; See also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

In turning to the remaining Diagnostic Codes, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the left knee.  The Board notes that Diagnostic Code 5259 (removal of cartilage, semilunar, symptomatic) does not provide for a disability rating in excess of 10 percent.  Therefore, it is not applicable to this analysis.

With regard to Diagnostic Code 5258 (rating criteria for dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint), significantly, the Veteran denied having episodes of dislocation or locking on VA examinations of 2007 and 2010.  Therefore, the Board is unable to find that a 20 percent rating is warranted under this code.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  To this extent, lay testimony, symptoms and history associated with the left knee disability has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the left knee disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  

In sum, for the entirety of the appeal period extending from November 30, 2005, forward, the preponderance of the evidence supports the continuation of a 10 percent evaluation for a left knee disability.  As discussed herein, the Board has considered whether higher ratings might be warranted for any period of time since November 30, 2005.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the evidence does not demonstrate a worsening of the Veteran's left knee disability warranting the assignment of either a separate or higher rating.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

	C.  Extraschedular Evaluation

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected right and left knee disabilities cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, in hearing testimony provided in 2009, the Veteran stated that he had been employed as a mechanical engineer and retired after 30 years, but not due to disability.  More recent evidence, consisting of a VA examination report of 2010 indicates that the Veteran was employed part-time and had not missed any work during the previous 12-month period due to either knee disability.  Significantly, he has not reported that he is in receipt of Social Security disability benefits due to his knee conditions or any other disorders.  Essentially, the holding of Rice is inapplicable here since the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected knee disorders, nor have the Veteran or his representative specifically so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.


ORDER

A disability evaluation in excess of 10 percent for chondromalacia of the right knee is denied.

A disability evaluation in excess of 10 percent for degenerative joint disease with chondromalacia of the left knee is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


